          Case 1:18-cv-10225-MLW Document 229 Filed 04/18/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )          No. 1:18-cv-10225-MLW
similarly situated,                      )
                                         )
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )


                            PETITIONERS’ MOTION TO
                   OPEN DISCOVERY FOR THE NAMED PETITIONERS

         Pursuant to Rules 16(b), 26(b), and 26(f) of the Federal Rules of Civil Procedure, and for

the reasons stated in the accompanying Memorandum, Petitioners seek leave to open discovery

on behalf of named Petitioners’ claims. Petitioners respectfully request that the Court issue an

order:

         1. Opening discovery with respect to named Petitioners’ claims;

         2. Compelling Respondents to produce documents responsive to Petitioners’ proposed

            Requests for Production (attached to the contemporaneously filed April 18, 2019

            Declaration of Shirley X. Li Cantin as Exhibit A); and

         3. Set a scheduling conference and issue a scheduling order pursuant to Fed. R. Civ P.

            16(b) and 26(f).
       Case 1:18-cv-10225-MLW Document 229 Filed 04/18/19 Page 2 of 3




      Respectfully submitted this day of April 18, 2019.

                                                /s/ Kevin S. Prussia

Matthew R. Segal (BBO # 654489)                Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                Shirley X. Li Cantin (BBO # 675377)
AMERICAN CIVIL LIBERTIES UNION                 Stephen Provazza (BBO # 691159)
FOUNDATION OF MASSACHUSETTS, INC.              Colleen M. McCullough (BBO # 696455)
211 Congress Street                            Matthew W. Costello (BBO # 696384)
Boston, MA 02110                               WILMER CUTLER PICKERING
(617) 482-3170                                   HALE AND DORR LLP
                                               60 State Street
Kathleen M. Gillespie (BBO # 661315)           Boston, MA 02109
Attorney at Law                                Telephone: (617) 526-6000
6 White Pine Lane                              Facsimile: (617) 526-5000
Lexington, MA 02421                            kevin.prussia@wilmerhale.com
(339) 970-9283                                 shirley.cantin@wilmerhale.com
                                               stephen.provazza@wilmerhale.com
                                               colleen.mccullough@wilmerhale.com
                                               matthew.costello@wilmerhale.com
                                               Attorneys for Petitioners
        Case 1:18-cv-10225-MLW Document 229 Filed 04/18/19 Page 3 of 3



          CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I, Kevin S. Prussia, hereby certify that in accordance with Local Rule 7.1(a)(2), counsel

for Petitioners conferred with counsel for the Respondents in a good faith attempt to narrow or

resolve the issues in this motion.


                                                            /s/ Kevin S. Prussia
                                                            Kevin S. Prussia
